Dye, J.
Section 889-b of the Penal Law, entitled “ Forging doctor’s prescription ”, provides: “ A person who shall falsely make, alter, forge or counterfeit a doctor’s prescription, or utter the same, shall be guilty of forgery in the third degree.” (L. 1954, ch. 494, eff. July 1,1954.) Forgery in the third degree is defined in section 889 of the Penal Law.
The situation presented on this appeal is novel in that the instruments allegedly forged by the defendant, a licensed doctor, in violation of section 889-b of the Penal Law, were on the doctor’s own authorized prescription forms and were regular in all respects except that the patient named in four instances was deceased and the patient named in one instance was fictitious. These prescriptions had been presented by the doctor at various pharmacies and the narcotic drug called for was received by the doctor who then administered or gave the same to an addicted person whose identity he thus sought to conceal.
The question is whether such conduct amounts to the crime of forgery as a felony within the meaning of section 889-b of the Penal Law. Under the literal language of that section, it seems manifest that the person intended to be reached is not the doctor, but the person impersonating a doctor, “ who shall falsely make, alter, forge or counterfeit a doctor’s prescription, or utter the same ”. Such a reading accords with the classic meaning of forgery as an act “ of another * * * ‘ [someone] other than the one actually making the signature * * * [and] that it shall pass and be received as the [instrument] of some other party ’ ” (International Union Bank v. National Sur. Co., 245 N. Y. 368, 373). When the doctor signed his own name to an authorized prescription blank to obtain narcotics, his attempt to conceal the name of the patient by use of a false name was not the forgery contemplated by section 889-b, but more like the fraud and deceit proscribed by section 3351 (subd. 1, par. [a], *266cl. [4]) of the Public Health Law, which provides in pertinent part:
“ 1. No person shall:
“ (a) obtain or attempt to obtain a narcotic prescription or a narcotic drug, or procure or attempt to procure the administration of a narcotic drug, * # * (4) by the use of a false name or the giving of a false address; ” (L. 1961, ch. 884 eff. July 1, 1961).
The judgment of conviction should be reversed and the indictment dismissed.